Citation Nr: 1219340	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post (s/p) left lower rib fractures (left rib disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 2000 to January 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO) which continued the 10 percent rating for the left rib disability.  A November 2009 report of contact notes that the Veteran desired a hearing at the RO.  In January 2010 correspondence he indicated that he was accepting a VA examination in lieu of such hearing.  In February 2011 the Board remanded the case for additional development.  The Veteran's claims file is now in the jurisdiction of the Waco, Texas RO.    

In October 2011, the Board received additional evidence in the form of a letter from the Veteran's family physician.  On review of the letter the Board finds that it relates to a hernia and is not relevant to the matter on appeal.  Accordingly, a waiver of RO initial consideration is not required.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010); 38 C.F.R. § 20.1304 (2011).  

The matters of service connection for a hernia and for depression have been raised by the record (See June 2011 correspondence from the Veteran's representative), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left rib disability is manifested by complaints of pain, intermittent flare-ups, and some decreased mobility of the thorax; associated respiratory impairment/disability is not objectively shown; disability approximating removal of two ribs is not shown.



CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's left rib disability. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, Diagnostic Codes (Codes) 5022-5003, 5297-5299 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  March 2006 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  In a May 2012 Brief the Veteran's representative notes that the July 2011 addendum to an April 2011 VA examination referred to an emergency room record that is not associated with the claims file.  The Board notes that such record pertains to treatment for an incarcerated inguinal hernia (not the disability on appeal) and is not relevant to the matter at hand.  [The matter of service connection for a hernia is being referred to the RO].  Accordingly, development in that regard is unnecessary. 

Pursuant to the Board's February 2011 remand instructions, the RO arranged for a VA examination in April 2011.  The Veteran was unable to complete pulmonary function testing (PFT) on examination due to pain; however, the examination and reported findings are nonetheless adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for a proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's left rib disability is rated by analogy to Code 5297 (for removal of ribs).  See 38 C.F.R. § 4.20.  Under Code 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs.  A 30 percent rating is warranted where three or four ribs have been removed.  A 40 percent rating is warranted where five or six ribs have been removed.  A maximum (50 percent) rating is warranted for the removal of six or more ribs.  38 C.F.R. § 4.71a.   

Costochondritis is rated under Code 5022 (for periostitis).  Code 5022 provides that periostitis is to be rated on limitation of motion of the affected parts, as degenerative arthritis under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

In March 2005 correspondence the Veteran related that he had a hard time sleeping and experienced limited mobility and waist rotation due to chronic pain from his broken ribs.  He reported pain from simple tasks like picking up groceries or loading the washing machine.  

On March 2005 VA examination the Veteran reported that he experienced constant discomfort in his left lower ribcage and could no longer lay prone on his anterior ribs due to pain.  He reported pain with twisting motions of the trunk and on deep breathing; as a result he avoided strenuous exertion.  On examination inspection of the chest was normal.  There was tenderness with mild deformity over the distal ends of the left lower ribs anteriorly.  The Veteran's abdominal examination was benign and his lungs were clear to auscultation.   A pulmonary function test (PFT) was not completed; it was noted that due to inadequate effort on the Veteran's part the test could not be interpreted.  The diagnosis was s/p left lower rib fractures, healed.    
A May 2005 VA outpatient treatment record notes that the Veteran had chronic left rib musculoskeletal complaints, had an active lifestyle, swam regularly, and felt he enjoyed generally good health.  It was noted that the Veteran had a very prominent exostosis of the left ribs.

An August 2005 VA outpatient treatment record notes that the Veteran's lungs were clear to auscultation bilaterally without wheezes or crackles.

A January 2006 VA treatment record notes that the Veteran had no asthma, chronic obstructive pulmonary disease (COPD), pneumonia, sleep apnea, or restrictive lung disease.  It was noted that his lung was punctured by trauma in 1997. 

A February 2006 VA treatment record notes that the Veteran continued to complain of a left lower anterior rib mass that was tender but that did not show up on plain films.  A palpable deformity of the left lower rib cage was noted.  

On May 2006 VA examination it was noted that the Veteran's rib condition course since onset was progressively worse.  His treatments consisted of therapy and medication both with poor response.  He reported pain and abnormal motion of the left lower ribcage with deformity.  He reported one to two day flare-ups every one to two months, when pain made it difficult to breathe.  The diagnosis was s/p left lower rib fractures with angulation deformity and poor thoracic excursion.  There were significant effects on the Veteran's usual occupation as a landscaper including difficulty with manual dexterity, lifting and carrying, and reaching; he also had weakness and fatigue.  He reported that as a result he was assigned to different duties (office work).  He indicated that the disability produced severe impacts on chores, shopping, and traveling, and prevented exercise, sports, and recreation.    

In his July 2006 notice of disagreement (NOD) the Veteran related that he could not sleep on his stomach and that he had painful breathing and movement due to his ribs.  

A February 2007 letter from the Veteran's brother notes that the Veteran was unable to lay flat on his stomach due to rib pain and that you could visibly see the ribs on the left side.  

On June 2007 VA employment examination the Veteran reported that he continued to have pain in the lower thoracic rib cage, deformity due to rib fracture, and pain on turning, twisting, or sitting straight.  He related that he was unable to lay on his left side or stomach and had frequent cramps on the left side of the thoracic cage causing difficulty in breathing.  The examiner noted that the disability caused significant impact on employment due to limitations in lifting, turning, twisting and carrying, but had minimal impact on sedentary employment.

On April 2010 VA examination the Veteran reported a lower rib fracture in August 2003 and that his pain had increased since his last examination.  He reported that when he lay on his right side it felt like his rib was about to poke through and he had difficulty breathing.  He reported a history of inflammation over the rib fractures with heat, swelling, redness, and tenderness.  There was pain and deformity over the rib fractures.  There was a protuberance of the left lower anterolateral ribs.  There were no functional limitations standing or walking.  There was no pain behavior on palpation of the ribs but the Veteran stated that he was very tender to touch.  A CT scan revealed irregularity of the costochondral cartilage in the region of the 7th and 8th ribs anteriorly.  The Veteran reported that he had lost two weeks from work due to service-connected injuries in the year prior.  He reported significant effects on occupational activities in the form of decreased mobility.  He reported severe effects on chores, exercise, and traveling; moderate effects on shopping, recreation, bathing, and dressing; mild effects on feeding; and no effects on sports.    

On April 2011 VA examination the Veteran complained of pain in the left side of the ribs.  It was noted that the Veteran had history of left lower rib problems since 2003 and that the course since onset was progressively worse.  He related that he did less and had more pain since the last examination.  His current treatment consisted of medication with fair response and no side effects.  There was a history of debility and general deformity.  The Veteran indicated that he swam 20 minutes 5 days a week, biked 20 minutes 3 times a week, and did Tai Chi several days weekly.  It was noted that a CT scan of the thorax revealed irregularity of the costochondral cartilage in the region of the 7th and 8th ribs anteriorly which did not likely represent an active process and that the Veteran lost two weeks from school due to "pain in the right [sic] ribs and left shoulder."  He was employed as a nutrition specialist at a gym.  An April 2011 addendum notes that VA X-rays of the ribs failed to show any abnormality in the lower anterior left rib cage border.  

On April 2011 VA respiratory examination the Veteran reported left sided chest wall pain.  He reported tightness in the chest on the left side, shortness of breath at rest, and that he exercised on a bicycle 20 minutes daily but had to stop due to pain in the ribs.  It was noted that the Veteran's VA outpatient treatment records did not list asthma or another lung condition.  It was noted that the course since onset was intermittent with remissions and that the Veteran used an Albuterol inhaler.  There was a positive history of dyspnea at rest, wheezing, and non-anginal chest pain at rest and on exertion, which was sharp and stabbing rated 6/10.  Pulmonary examination revealed no evidence of abnormal breath sounds.  The Veteran was unable to complete a PFT due to pain in his left lower quadrant of the chest (testing was stopped).  It was noted that there was no underlying lung condition or apparent respiratory diagnosis recognized and that there were no effects on the Veteran's usual occupation or usual daily activities.  

In a July 2011 addendum the examiner noted that the Veteran's claims file was reviewed, that there was no evidence to alter his original report, and that in that examination there was no apparent impairment in respiratory function (which was supported by normal examination findings and an unremarkable chest X-ray).  The examiner also incidentally noted that in providing history for other treatment the Veteran reported that he had completed a triathlon, which would be inconsistent with a significantly disabling rib or respiratory condition, and would be congruent with the lack of substantial findings on April 2011 VA examination.   

The Veteran's left rib disability has been rated 10 percent by analogy to Code 5297 (for removal of ribs); however, inasmuch as the Veteran has not had such surgical procedure, a rating in excess of 10 percent (for removal of two or more ribs) is not appropriate.  The Board will look to other appropriate Codes to rate the disability.

The Veteran has complained of respiratory difficulties he reports are due to the left rib disability.   March 2005 VA examination did not find respiratory impairment.  [Notably the Veteran did not complete a PFT due to inadequate effort on his part].   In light of those complaints the Board remanded the case and the RO scheduled a VA respiratory examination in April 2011.  Such examination found no underlying lung condition and no apparent respiratory diagnosis was recognized.  In an addendum the examiner (upon review of the Veteran's claims file) noted that his prior conclusion remained unchanged and was supported by normal examination findings and an unremarkable chest X-ray (i.e., there was a lack of substantial findings on the examination).  The finding on this examination is also supported by the VA outpatient treatment records associated with the claims file, which show that the Veteran's lungs were clear to auscultation and that there were no respiratory diagnoses, wheezes, or crackles.  As respiratory impairment is not objectively shown, a rating under the criteria found in 38 C.F.R. § 4.97 (for respiratory impairment) is not appropriate.  Likewise, the Board has also considered whether the Veteran's left rib disability could potentially be rated under Code 5321, for injury to Muscle Group XXI, including muscles of respiration (thoracic muscle group).  As is noted above, respiratory impairment (to include in muscles of respiration) is not shown, and a rating under that Code is not appropriate.  

Considering rating the left rib disability by analogy to costochondritis (inflammation of the ribs), ultimately under Code 5003, the Board will look to the degree of limitation of motion, objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Veteran has reported that he experiences pain and limited mobility (twisting and waist rotation) due to chronic pain from his broken ribs, difficulty laying or sleeping on his side, and flare-ups every one to two months for one to two days with pain that make it difficult to breathe.  The VA examinations have not objectively confirmed or measured such impairment, but physical findings have included tenderness on palpation without objective evidence of pain behavior.  The Board finds that the degree of impairment objectively shown is contemplated by the current 10 percent rating assigned, and that the symptoms and functional impairment do not approximate limitation of motion or functional impairment that would warrant a higher rating by analogy to costochondritis (under Code 5003).

In summary, the Board has considered the symptoms and impairment objectively shown and concludes that the Veteran's left rib disability does not warrant a rating in excess of 10 percent under any of the potentially applicable diagnostic criteria at any time during the appeal period.  Accordingly a rating in excess of 10 percent is not warranted. 

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the left rib disability not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 
 
Finally, as the Veteran works as nutrition specialist and has not alleged unemployability due to his service-connected left rib disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for a left rib disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


